FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                               Jun 22 2012, 9:10 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                          CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

KEVIN L. GOVAN                                      GREGORY F. ZOELLER
Pendleton, Indiana                                  Attorney General of Indiana

                                                    KARL M. SCHARNBERG
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

KEVIN L. GOVAN,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 02A05-1111-CR-663
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Frances C. Gull, Judge
                             Cause No. 02D04-0411-FB-196


                                          June 22, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Kevin Govan appeals the denial of his motion to correct erroneous sentence. We

affirm.

                           FACTS AND PROCEDURAL HISTORY

          On June 24, 2005, the trial court sentenced Govan to an aggregate sentence of forty

years after a jury determined he committed Class B felony unlawful possession of a firearm

by a serious violent felon,1 Class D felony theft,2 and two counts of Class B felony criminal

confinement.3 Govan appealed, and we affirmed his convictions. Govan v. State, 02A04-

0510-CR-577 (Ind. Ct. App. April 20, 2006), trans. denied.

          On October 31, 2011, Govan filed a motion to correct erroneous sentence. On

November 2, the trial court denied his motion without a hearing.

                              DISCUSSION AND DECISION

          A motion to correct erroneous sentence may be filed to address a sentence that is

“erroneous on its face.” Robinson v. State, 805 N.E.2d 783, 786 (Ind. 2004). Claims that

require consideration of the proceedings before, during, or after the trial may not be

presented in a motion to correct erroneous sentence. Id. at 787. Such claims are best

addressed on direct appeal or as part of a petition for post-conviction relief if applicable. Id.

A trial court’s ruling on a motion to correct an erroneous sentence is subject to normal

appellate procedures. Id. at 786.




1
  Ind. Code § 35-47-4-7.
2
  Ind. Code § 35-43-4-2.
3
  Ind. Code § 35-42-3-3.
                                               2
       Govan alleged his sentence was erroneous on its face because:

       a.     The consecutive sentences of the two (2) criminal confinements
              violated Govan’s 5th Amendment Federal Constitutional right which
              protects against multiple punishments for the same offense.
       b.     The trial courts [sic] imposition of consecutive sentences resulting in an
              aggregate 40 year sentence of [sic] the two (2) criminal confinements
              violation [sic] I.C. § 35-50-1-2(c) (1995 Supp.) which provides that
              except for crimes of violence, the maximum term of consecutive
              sentences arising from the same episode of criminal conduct shall not
              exceed the presumption [sic] (advisory) sentence for the next higher
              class of felony for which the person has been convicted.

(App. at 38-9.) On appeal, Govan presents four issues:

       A.     Whether the consecutive sentences of the two criminal confinements
              violate Govan’s 5th amendment Federal Constitutional, and Indiana
              Constitution Art.1 § 14, right against double jeopardy, which both
              protects against multiple punishment for the same offense?
       B.     Whether the trial court’s imposition of consecutive sentences resulting
              in an aggregate 40 year sentence of the two criminal confinements
              violate [sic] Indiana Code § 35-50-1-2(c) (1995 Supp.) which provides
              that: [sic] except for “crimes of violence,” the maximum term of
              consecutive sentencing arising from the same episode of criminal
              conduct shall not exceed the presumptive sentence for the next higher
              class of felony for which the person has been convicted, and the
              enhancement of I.C. § 35-50-2-11 was improperly attached?
       C.     Whether the trial court considered improper aggravator’s [sic] for
              purposes of consecutive sentencing, and over looked mitigator’s [sic]
              that is [sic] apart [sic] of the record?
       D.     Whether Govan’s sentence is inappropriate in light of the nature of the
              offense and the character of the offender?

(Br. of Appellant at 1.)

       We note Govan appears pro se. Pro se litigants are held to the same standards as

licensed attorneys, and are required to follow procedural rules. Evans v. State, 809 N.E.2d

338, 344 (Ind. Ct. App. 2004), trans. denied. Govan did not present his arguments regarding


                                              3
the handgun enhancement pursuant to Ind. Code § 35-50-2-11, the aggravators and mitigators

used to determine his sentence, and the appropriateness of his sentence to the trial court in his

motion to correct erroneous sentence. An issue may not be raised for the first time on appeal.

Koons v. State, 771 N.E.2d 685, 691 (Ind. Ct. App. 2001), trans. denied. He therefore has

waived those arguments.

       The only issue remaining is the imposition of consecutive sentences for Govan’s two

convictions of criminal confinement. Govan argues the consecutive sentences subject him to

double jeopardy. In his brief, Govan supports his argument with reference to the charging

information and the evidence used to convict him, which are both part of the proceedings

before and during trial. See Ind. Code § 35-34-1-1 (“all prosecutions of crimes shall be

instituted by the filing of an information”); see also Ind. Code § 35-37-2-2 (listing the

presentation of evidence as part of the trial proceedings). Because a motion to correct

erroneous sentence may be utilized only to correct a sentence flawed in a way that does not

require consideration of the proceedings before, during, or after trial, we may not review

Govan’s arguments pursuant to a motion to correct erroneous sentence. See Robinson, 805

N.E.2d at 786 (overruling earlier decision to allow defendant to present argument regarding

double jeopardy as part of motion to correct erroneous sentence). Accordingly, we affirm the

denial of his motion to correct erroneous sentence.

       Affirmed.

FRIEDLANDER, J., and BARNES, J., concur.



                                               4